DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on December 22, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2010/0134407).
	As to claim 1, Wang discloses in figures 3 and 4, a reflective color filter substrate, comprising color resist elements arranged in an array, wherein the color resist elements comprise a first electrode 130 and a second electrode 114 arranged opposite to each other, and a color resist structure located between the first electrode and the second electrode, wherein the first electrode is a light transmission electrode (paragraph [0032]), the first electrode and the second electrode are configured to generate a first electric field (T=T3), and the color resist elements are configured to be 
	As to claim 2, Wang discloses all of the elements of the claimed invention discussed above regarding claim 1.  Wang further discloses in figure 4, the first and second electrode are configured to generate a third electric field (T=T1), and the color resist elements are configured to be driven by the third electric field to reflect the light incident on the first electrode 130 as white light.
	As to claim 3, Wang discloses all of the elements of the claimed invention discussed above regarding claim 1.  Wang further discloses in figures 3 and 4 that the first electrodes 130 of the color resist elements are structured integral, and the second electrodes 114 of the color resist elements are structured integral.
	As to claim 8, Wang discloses all of the elements of the claimed invention discussed above regarding claim 2.  Wang further discloses in figures 3 and 4, blocking walls located between the color resist elements to define the color resist elements as a closed space, the color resist elements comprise an electrophoretic solution 121 located in the closed space, and electrophoretic particles distributed in the electrophoretic solution, and the electrophoretic particles comprise monochromatic particles 122 and white particles 124 (paragraph [0037]), and in the color resist elements, the monochromatic particles 122 are proximate to the first electrode 130 (T=T3), and the 
	As to claim 9, Wang discloses all of the elements of the claimed invention discussed above regarding claim 8.  Wang further discloses in figure 4, the white particles 124 are proximate to the first electrode 130 (T=T1), and the monochromatic particles are proximate to the second electrode 114 (T=T1), due to the third electric field.
	As to claim 10, Wang discloses all of the elements of the claimed invention discussed above regarding claim 8.  Wang further discloses in figure 4, black particles 126, wherein the first electrode 130 and the second electrode 114 are configured to generate a fourth electric field (T=T4), and in the color resist elements, the black particles 126 are proximate to the second electrode 130, due to the fourth electric field.
	As to claim 12, Wang discloses all of the elements of the claimed invention discussed above regarding claim 1.  Wang further discloses a display panel comprising the reflective color filter substrate.
	As to claim 14, Wang discloses all of the elements of the claimed invention discussed above regarding claim 12.  Wang further discloses a display device comprising the display panel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0134407) as applied to claim 10 above.
	Wang discloses all of the elements of the claimed invention discussed above regarding claim 10.  Wang further discloses in figures 3 and 4 that the size of the black particles 126 is smaller than the size of the monochromatic particles 122.  Therefore, the mobility of the black particles 126 is greater than that of the monochromatic particles 122.  Wang discloses in paragraph [0038] that the charge polarity of the monochromatic particles 122 and the white particles 124 is positive while the charge polarity of the black particles is negative.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang such that the charge polarity of the monochromatic particles is identical to that of the black particles and the charge polarity of the white particles is opposite to that of the monochromatic particles because it was a matter of design choice.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0134407) as applied to claim 12 above, and in view of Van De Witte el al. (US 2001/0055089).
	Wang discloses all of the elements of the claimed invention discussed above regarding claim 12, but does not disclose a transmission solution crystal display module, and a circularly polarizing structure located on a light exit side of the transmission solution crystal display module, wherein the reflective color filter substrate is located on a side of the transmission solution crystal display module away from the circularly polarizing structure.  Van De Witte discloses in figure 7, a liquid crystal display .
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art taught or fairly suggested a reflective color filter substrate comprising the combination required by claim 4, wherein the color resist structure comprises a dielectric layer, a hydrophobic layer, and monochromatic non-polar solution and transparent polar solution located between the hydrophobic layer and the first electrode, arranged successively from the second electrode to the first electrode; the non-polar solution in the color resist elements is driven by the first electric field to be spread on the hydrophobic layer, and to cover all of the hydrophobic layer, and driven by the second electric field to be accumulated toward one of the blocking walls, and to Claims 5-7 are objected to by virtue of their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871            

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871